Citation Nr: 1311433	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder with major depressive disorder and alcohol dependence.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2009, and again April 2011, the Board remanded this case for additional evidentiary development.  


FINDING OF FACT

The Veteran's current sleep disorders, diagnosed as sleep apnea and nocturnal myoclonus, were incurred during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea and nocturnal myoclonus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 38 C.F.R. §§ 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for sleep apnea and nocturnal myoclonus.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be established for any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty from October 2002 to October 2006.  His report of separation, Form DD 214, noted that he participated in Operation Iraqi Freedom.  His service treatment records are silent as to any treatment for or diagnosis of a sleep disorder.

An August 2007 post-deployment health reassessment examination noted the Veteran's complaints of problems sleeping or still feeling tired after sleeping.  An October 2007 VA psychiatric treatment report noted the Veteran's complaints of low energy level and insomnia.  

An April 2008 VA treatment report noted the Veteran's long history of jerking in his sleep which occasionally wakens him.  The Veteran indicated that this began during his military service and continued to worsen ever since.  A subsequent April 2008 VA treatment report noted the Veteran's inservice history of a night terror attack episode in 2005.  The Veteran indicated that the condition, manifested by sudden involuntary movements of his arms and legs, continued to worsen after his return from Iraq.  The report concluded with an impression of nocturnal myoclonus and other sleep behavior disorder.  

A July 2008 VA treatment report noted that a sleep study on the Veteran had been requested by the neurology department in April 2008.  A July 2008 VA treatment report noted that the Veteran was waiting for the results of his sleep study testing.  The report indicated that he had been having difficulty sleeping.  An August 2008 VA treatment report noted that the Veteran, according to his girlfriend, stops breathing for a period of time while sleeping.  A subsequent August 2008 VA treatment report included an assessment of positional obstructive sleep apnea and random eye movement behavioral sleep disorder, prior alcohol overuse with current sobriety, snoring and myoclonus.  

In August 2008, the Veteran filed his present claim seeking service connection for a sleep disorder (claimed as sleep apnea), which he contends has caused him difficulty sleeping since his active duty service.  

An October 2008 VA treatment report noted that the Veteran received instructions on operating a CPAP machine.

In December 2008, a VA examination for mental disorders was conducted.  The report of this VA examination concluded with diagnoses of PTSD, chronic; major depressive disorder; and alcohol dependence, in full sustained remission.  The VA examiner noted that the Veteran's PTSD and depression are the likely causes of his sleep disturbance, although he has been diagnosed as having nocturnal myoclonia.  November 2008 and January 2009 VA treatment reports reflect that the Veteran received respiratory therapy for proper usage of his CPAP machine.  

In January 2010, a VA examination for mental disorders was conducted.  Following a mental status examination, the VA examiner opined that the Veteran does not meet the criteria for any DSM-IV mental disorder related to sleep.

In November 2010, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of sleep apnea diagnosed in 2008, and that he currently had symptoms of sleep apnea, including daytime hypersomnolence, snoring and sleep disruption.  The VA examiner noted, "[b]ased on a discussion with this Veteran today, it appears that he has had somewhat longstanding snoring and apneic episodes, but to state an exact time frame of onset is not possible."  The VA examiner noted that the Veteran reported snoring episodes inservice, and also appears to have had nightmares and flashbacks, which may have caused incidences with his bunk.  The VA examiner also noted, however, that the Veteran's service treatment records were silent as to any treatment or diagnosis of sleep apnea, and that this condition is not referenced in post service treatment records until April 2008.  Under these circumstances, the VA examiner opined that it would require speculation in order to make a determination as to whether the Veteran's current sleep apnea began during his military service.

In April 2011, a VA examination for neurological disorders was conducted.  The VA examiner noted that sleep apnea impairs one's ability achieve a deep level of restful sleep.  The VA examiner also noted that there are many risk factors for developing sleep apnea, including being overweight, large neck circumference, narrow airways, hypertension, diabetes mellitus, black male, family history, smoking, and use of alcohol.  The VA examiner opined that there is no medical evidence in current literature which indicates that PTSD causes sleep apnea.  As for the issue of aggravation, the VA examiner opined that there were too many variables in the Veteran's history, including his mental health history, which prevents an answer as to whether the Veteran's PTSD permanently aggravated his sleep apnea, without resorting to speculation.  

After reviewing the evidence of record, the Board finds that the Veteran's current sleep apnea and nocturnal myoclonus are related to his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In making this determination, the Board finds the statements provided by the Veteran, concerning the onset of snoring, problems sleeping, and involuntary movements in the extremities, are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  The objective record in evidence includes documented complaints of the Veteran's history of having problems sleeping and his feeling tired after sleeping within the first post service year.  Moreover, the Veteran's complaints of having difficulty sleeping, feeling tired, and involuntary movements at night, were made by the Veteran long before he filed his present claim seeking service connection.  While the VA examiner indicated that it would require speculation to provide an opinion as to the precise onset of the Veteran's current sleep disorder, the examiner noted, "[b]ased on a discussion with this Veteran today, it appears that he has had somewhat longstanding snoring and apneic episodes." 

Accordingly, resolving all doubt in favor of the Veteran, service connection for sleep apnea and nocturnal myoclonus is warranted.


ORDER

Entitlement to service connection for sleep apnea and nocturnal myoclonus is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


